UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6983


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHAPELLE ALPHONSO BOULDIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News.    Mark S. Davis, District Judge.        (4:13-cr-00105-MSD-LRL-1;
4:15-cv-00021-MDS)


Submitted: January 30, 2018                                       Decided: February 1, 2018


Before MOTZ and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chapelle Alphonso Bouldin, Appellant Pro Se. Eric Matthew Hurt, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chapelle Alphonso Bouldin appeals the district court’s July 11, 2017, order

dismissing his Fed. R. Civ. P. 60(b) motion as an unauthorized, second or successive 28

U.S.C. § 2255 (2012) motion. On appeal, we confine our review to the issues raised in

the Appellant’s brief. See 4th Cir. R. 34(b). Because Bouldin’s informal brief does not

challenge the district court’s conclusion that his motion was an unauthorized, successive

§ 2255 motion, Bouldin has forfeited appellate review of the court’s order.            See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir. 2004). Accordingly, we

affirm the district court’s order. * We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                              AFFIRMED




       *
         To the extent that Bouldin’s notice of appeal might support review of the district
court’s underlying opinion and order denying his § 2255 motion, his appeal from the
opinion and order is untimely. The district court entered its opinion and order denying
Bouldin’s § 2255 motion on October 20, 2016. Because the district court’s opinion and
order was unaccompanied by a separate document, judgment is considered entered on
March 20, 2017. See Fed. R. App. P. 4(a)(7)(A)(ii), 26(a)(1)(C). Bouldin then had 60
days, or until May 19, 2017, to file his notice of appeal from the opinion and order. See
Fed. R. App. P. 4(a)(1)(B). Bouldin did not file his notice of appeal from the district
court’s order dismissing his most recent Rule 60(b) motion until July 25, 2017. See Fed.
R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266 (1988). Furthermore, we note that
Bouldin’s Rule 60(b) motions did not toll the appeal period because they were filed more
than 28 days after the entry of judgment. See Fed. R. App. P. 4(a)(4)(A)(vi).
Consequently, we lack jurisdiction to consider the district court’s opinion and order
denying Bouldin’s § 2255 motion. See Bowles v. Russell, 551 U.S. 205, 214 (2007).


                                            2